Case 1:20-cv-01205-AJT-TCB Document 31 Filed 04/15/21 Page 1 of 16 PageID# 186




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

THE CONSORTIUM FOR                       )
INDEPENDENT JOURNALISM, INC.,            )
t/a Consortiumnews.com,                  )
                                         )
               Plaintiff,                )
                                         )
v.                                       )           Civil Action No. 1:20-cv-01205 (AJT/TCB)
                                         )
GLOBAL NEWS,                             )
a Division of Corus Entertainment, Inc., )
                                         )
               Defendant.                )
____________________________________)

                         MEMORANDUM OPINION AND ORDER

        Plaintiff The Consortium for Independent Journalism t/a Consortium News (“Plaintiff”)

has sued Defendant Global News, a Division of Corus Entertainment, Inc. (“Defendant” or

“Global”), for defamation and business conspiracy for falsely accusing Plaintiff of being part of

a cyber-influence campaign directed by Russia. In response to the Complaint, Defendant has

filed a Motion to Dismiss for Lack of Personal Jurisdiction. [Doc. No. 9] (the “Motion”). Upon

consideration of the Motion, the memoranda in support thereof and in opposition thereto, the

argument of counsel at the hearing held on March 3, 2021, and for the reasons that follow, the

Motion is GRANTED and the action is DISMISSED without prejudice for lack of personal

jurisdiction.

                                       I. BACKGROUND

        The Complaint [Doc. No. 1] (“Compl.”) alleges the following:

        Plaintiff, a Virginia corporation headquartered in Arlington, Virginia, founded in 1995,

publishes “Consortium News,” an internet-based investigative news magazine. Id. ¶¶ 1, 6.
Case 1:20-cv-01205-AJT-TCB Document 31 Filed 04/15/21 Page 2 of 16 PageID# 187




Plaintiff’s journalists are based in Virginia and elsewhere in the United States and around the

world. Id. ¶ 1.

        Defendant Global is a division of Corus Entertainment, Inc., “a media and content

company that creates and delivers brands and content for audiences around the world.” 1 Id. at

¶ 7. Global (a) is “part of a national television network;” (b) “broadcasts news reports and

operates an online, digital platform, www.global news.ca;” (c) “employs 200 journalists working

in 13 newsrooms to provide content about issues in Canada, the United States and abroad;”(d)

“maintains a Washington, D.C. bureau and agents who live and work in Washington, including

[its bureau chief];” (e) “routinely reports and publishes articles about matters unique to Virginia

[See, e.g., https://globalnews.ca/tag/virginia/];” (f) “advertises and represents that ‘Global news

[is] your source for the latest news and Virginia;’” and (g) the Global journalist who has

“published false and defamatory statements about Plaintiff . . . wrote the article about Plaintiff at

issue in this action and appeared on television to publish additional defamatory Statements.” Id.

        In February 2017, Consortium News published an article in Virginia titled, “A Nazi

Skeleton in the Family Closet.” Id. ¶ 12. The article reported that Chrystia Freeland

(“Freeland”), then Canada’s Foreign Affairs Minister, in an attempt to whitewash her family’s

ties to the Nazis and thereby further her political career in Canada, lied about her grandfather’s



1
  Defendant has submitted in support of its Motion a Declaration that states that Global is not a division of Corus
Entertainment, Inc., but rather a division of Corus Television Limited Partnership, a Canadian limited partnership,
registered in Winnipeg, Manitoba and headquartered in Toronto, Canada, which, in turn, is “an indirect, wholly-
owned subsidiary of Corus Entertainment Inc.,” a Canadian corporation registered in Calgary, Alberta, and also
headquartered in Toronto, Canada, and that “[e]ach of the intermediate corporate entities between Corus Television
Limited Partnership and Corus Entertainment Inc. is also organized and registered under the laws of Canada with its
headquarters in Canada.” [Doc. No. 11] at ¶ 2. Any inconsistency between the Complaint’s allegations and the
Declaration concerning the ownership of Global does not appear to be a material factual dispute with respect to
personal jurisdiction vel non. In any event, the Court accepts as true for the purposes of the Motion Plaintiff’s
allegation in the Complaint concerning Global’s ownership.
                                                         2
Case 1:20-cv-01205-AJT-TCB Document 31 Filed 04/15/21 Page 3 of 16 PageID# 188




past as an editor of a Nazi newspaper in occupied Poland during World War II and his support

for the German aggressors who collaborated with Ukrainian nationalists in killing Russians,

Jews, Poles, and other minorities. Id. In the following weeks, several other news outlets

published similar stories. Id. ¶¶ 13, 14.

       In 2019, ahead of the October 2019 Canadian elections, the Canadian Communications

Security Establishment (“CSE”) (akin to the United States’ National Security Agency) prepared

a Secret “Canadian Eyes Only” intelligence report that was given exclusively to Global in

furtherance, according to Plaintiff, of a scheme to defame Plaintiff and deflect attention from

Freeland’s misconduct and her grandfather’s past. Id. ¶ 16. The CSE report described efforts by

Canada’s adversaries to manipulate Canada’s politics, including targeting Freeland with “cyber

influence activity to cause [them] reputational damage,” “in order to discredit the Government of

Canada’s ongoing diplomatic and military support of Ukraine, to delegitimize Canada’s decision

to enact the Justice for Victims of Corrupt Foreign Offices Act, and the expulsion of several

Russian diplomats,” and as an example of these efforts the report pointed to the February 2017

Consortium News article. [Doc. No. 10] (“MTD Mem.”) at 4. Plaintiff alleges Global agreed to

republish CSE’s false statements to undermine Consortium News’s credibility and integrity as a

news publisher to support CSE’s interest in squashing any further criticism of Freeland. Compl.

¶ 17. In October 2019, Freeland won re-election; a month later she was named Deputy Prime

Minister and a month after that she was named Minister of Finance. Id.

       In December 2019, Global published an article (“the Article”) and two television

broadcasts (“the Broadcasts”) that Plaintiff claims falsely accused Consortium News of being

part of a cyber-influence campaign directed by Russia. Id. ¶ 1. The Article was posted on the


                                                 3
Case 1:20-cv-01205-AJT-TCB Document 31 Filed 04/15/21 Page 4 of 16 PageID# 189




Global News website on December 10, 2019, and concerned the “Canadian Eyes Only” report by

the CSE, the Canadian intelligence agency, about foreign countries’ attempts to influence

Canadian politics and interfere with Canadian elections. Id. ¶¶ 1, 2, 16; see also Sam Cooper,

Canadian eyes only’ intelligence reports say Canadian leaders attacked in cyber campaigns,

GLOBAL NEWS (Dec. 10, 2019), https://globalnews.ca/news/6258755/intelligence-

reportscanadian-leaders-attacked-cyber-campaigns/. According to Plaintiff, these and similar

statements were published on outlets that included Twitter, Global News Television, online at

globalnews.ca, and YouTube. Compl. ¶ 2. In addition, the two Broadcasts, which pertained to

what was reported in the Article, were aired and subsequently posted to the Global News

website.

         Based on these allegations, Plaintiff alleges that Global engaged in defamation (Count I)

and business conspiracy (Count II). 2 As summarized by the Plaintiff, Global’s accusations

insinuated that Plaintiff was part of an “online smear campaign” undertaken by “hostile foreign

states,” including Russia that targeted Freeland in 2017 when she was Canada’s Foreign Affairs

Minister, Compl. ¶ 2; and Global published these and similar statements in December 2019 at

the time of an international campaign by Freeland, then-Deputy Prime Minister of Canada, and

others in the Canadian government to link their critics to Russia as a way of discrediting the

critics and protecting themselves and their political agendas. Id.

         Based on these allegations, Plaintiff also claims that Defendant is subject to personal

jurisdiction over these claims pursuant to Virginia’s long-arm statute, Va. Code, § 8.01-


2
  Plaintiff seeks (a) compensatory damages, three-fold damages, and punitive damages in the sum of
$15,350,000.00; (b) prejudgment interest on the principal sum awarded by the jury from December 10, 2019 to the
date of judgment at a rate of 6% per year pursuant to § 8.01-382 of the Virginia Code; (c) attorney’s fees pursuant to
§ 18.2-500 of the Code; and (d) court costs.
                                                          4
Case 1:20-cv-01205-AJT-TCB Document 31 Filed 04/15/21 Page 5 of 16 PageID# 190




328.1(A)(1), (A)(3) and (A)(4) and the Due Process Clause of the United States Constitution. 3

In support of that claim, Plaintiff alleges the following:

         Global targeted a Virginia citizen and engaged in a persistent, continuous and
         ongoing course of defamation that injured Plaintiff in Virginia. Global has
         minimum contacts with Virginia such that the exercise of personal jurisdiction over
         it comports with traditional notions of fair play and substantial justice and is
         consistent with Due Process Clause of the United States Constitution. The general
         thrust and content of Global’s article, television broadcasts and tweets – which it
         wrote, produced, directed, spoke in, edited and published on multiple platforms that
         it operated – manifests an intent to target and focus on Plaintiff and direct content
         to a Virginia audience. The focal point of Global’s accusations was an article
         published in February 2017 in Virginia by Plaintiff and false accusations that
         Plaintiff – a Virginia corporation – is linked to Russia and knowingly published
         Russian propaganda to harm the reputation of Freeland. The brunt of the harm, in
         terms of both of the injury to plaintiffs’[sic] business and reputation, was suffered
         in Virginia, where plaintiff is headquartered and publishes. Plaintiff’s claims
         directly arise from and relate to Global’s publication of false and defamatory
         statements in Virginia. Calder v. Jones, 465 U.S. 783 (1984); Keaton v. Hustler
         Magazine, Inc., 465 U.S. 770 (1984).

Id. at ¶ 9.

         In response to the Complaint, Defendant has moved to dismiss for lack of personal

jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2), and in support of that motion has submitted two

declarations, together with the Article and a DVD with the two allegedly defamatory Broadcasts.

See generally Defendant’s Mot. to Dismiss for Lack of Personal Jurisdiction [Doc. No. 9]. As

stated in the declarations 4 and as reflected in the Article and the two Broadcasts themselves:

3
  Those portions of the Virginia Code provide: “A court may exercise personal jurisdiction over a person, who acts
directly or by an agent, as to a cause of action arising from the person’s: (1) Transacting any business in this
Commonwealth; . . . (3) Causing tortious injury by an act or omission in this Commonwealth; . . . (4) Causing
tortious injury in this Commonwealth by an act or omission outside this Commonwealth if he regularly does or
solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from goods
used or consumed or services rendered, in this Commonwealth. Va. Code, § 8.01-328.1(A)(1), (A)(3) and (A)(4).
4
  In response to the facts pertaining to Global’s lack of activities or presence in Virginia, as stated in the Declaration
submitted with its Motion, [Doc. No.11], Plaintiff claimed that it cannot challenge the accuracy of the facts affirmed
in the Declaration without jurisdictional discovery, which it contends Defendant has refused. See [Doc. No. 25], n.
4. However, there is no evidence in this record that Plaintiff has ever requested jurisdictional discovery or claimed
there was a good faith basis for disputing the Declaration’s accuracy. In any event, following the filing of Plaintiff’s
opposition, Defendant provided a Reply Declaration [Doc. No. 29] concerning its lack of Virginia contacts, in effect,
                                                            5
Case 1:20-cv-01205-AJT-TCB Document 31 Filed 04/15/21 Page 6 of 16 PageID# 191




    1) The Article and Broadcasts focused on a Canadian government report prepared by the

         Communications Security Establishment (“the CSE Report”), which had been obtained

         through the Canadian Access to Information Act, the Canadian equivalent of the U.S.

         Freedom of Information Act. None refers to Virginia.

    2) The Article, which consists of more than 1,400 words, briefly refers to Plaintiff in three

         places, without identifying it as a company located in Virginia: (a) in the statement “[t]he

         first [cyber-campaign directed by Russia] attack was a February 2017 report in the

         ‘online Consortium News’ . . . , the CSE report says;” (b) in a screen shot of the

         Consortium News February 2017 article; and (c) in the caption below the screenshot,

         where it says “[a] CSE report says the Consortium News was part of an attack from

         Russia on Chrystia Freeland’s reputation.” [Doc. No. 11] (Declaration of Chris Bassett)

         (hereinafter “Bassett Decl.”), Ex. A.

    3) The first of the two Broadcasts did not mention Virginia or the Plaintiff at all; and the

         second also did not mention Virginia, and showed only an image of the Consortium

         News article for one second, along with other similar articles published around the same

         time in 2017 by other news outlets concerning Freeland’s grandfather. See MTD Mem. at

         6–7; see also Bassett Decl. ¶ 7 (referencing Exhibits B and C); Canadian leaders

         attacked in cyber campaign: report, GLOBAL NEWS (Dec. 10, 2019),

         https://globalnews.ca/video/6278341/canadian-leaders-attacked-in-cybercampaigns-




providing the kind of jurisdictional discovery Plaintiff suggested in its opposition it needed. Since the filing of that
Reply Declaration, Plaintiff has not presented or proffered any facts that dispute the information set forth in either
the Declaration or the Reply Declaration; nor has it taken the position, either in its filings or at the hearing held on
the Motion, that it needed additional jurisdictional discovery or that jurisdictional discovery might affect the Court’s
decision on the Motion.
                                                           6
Case 1:20-cv-01205-AJT-TCB Document 31 Filed 04/15/21 Page 7 of 16 PageID# 192




      report/ (last visited Mar. 30, 2021); Secret documents reveal Russian cyber influence

      targeted high-profile Canadian politicians, GLOBAL NEWS (Dec. 10, 2019)

      https://globalnews.ca/video/6280887/secret-documents-reveal-russian-cyberinfluence-

      targeted-high-profile-Canadian-politicians (last visited Mar. 30, 2021).

   4) No Corus or Global employee visited Virginia in the course of preparing the Article or

      the Broadcasts and aside from unsuccessful attempts to contact Plaintiff for comment,

      including an attempt at sending an email, no Global employee had any communications

      with anyone in Virginia in the course of preparing any of the three publications.

   5) While Global’s website can be viewed anywhere in the world where a user has Internet

      access, Global broadcasts only in Canada, through the 15 Global brand broadcast stations

      and seven radio stations, as well as a Global-based cable television channel.

   6) Global has no subscribers or viewers of its television or radio broadcasts in Virginia

      because its broadcast signals do not reach anywhere near Virginia and based on Global’s

      “geo-location information,” from December 10, 2019, the date on which the challenged

      publications were posted on the Global website, to the end of February 2020, the three

      publications at issue were viewed a total of 26,841 times, with only 114 of them (.0004

      percent) by viewers located in Virginia, with an even smaller percentage of viewers from

      Virginia viewing the website generally relative to all world-wide viewers. [Doc. No. 29]

      at 6(f).

   7) Global has no offices, partners, or employees located in Virginia, no subscribers or

      viewers of its television or radio broadcasts in Virginia, and no meaningful relationship

      with any Virginia-based vendors, having contracted with only two Virginia vendors in


                                               7
Case 1:20-cv-01205-AJT-TCB Document 31 Filed 04/15/21 Page 8 of 16 PageID# 193




       the last three years for, in one case, services related to equipment for its Canadian

       premises and, in the other case, one-time drawing services amounting to a cost of $500,

       and less than $500 in advertising revenue. Basset Decl. ¶ 6.

   8) With reference to Plaintiff’s allegation that Global holds itself out as the source for “the

       latest news on Virginia,” that language only appears in a thumbnail below the results of

       an Internet search for content that mentions Virginia. In that regard, Global’s website can

       automatically generate pages collecting content about a specific place, person, or topic

       and in each case, the thumbnail statement “your source for the latest news” will appear

       with whatever subject is included in the search term.

                                    II. LEGAL STANDARD

       A court may exercise personal jurisdiction over a nonresident defendant so long as the

defendant has certain minimum contacts with the forum and the suit does not offend “traditional

notions of fair play and substantial justice.” Walden v. Fiore, 571 U.S. 277, 283 (2014)

(quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). General jurisdiction exists

whenever a foreign corporation engages in “continuous and systematic general business

contacts” with the forum State, Witt v. Reynolds Metals Co., 240 Va. 452, 454-455, 397 S.E.2d

873 (1990) (citing International Shoe Company v. Washington, 326 U.S. 310, 318 (1945), such

that the corporation is “essentially at home in the forum State, Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (cited in Daimler A.G. v. Bauman, 571 U.S.

117, 127 (2014)).

       Specific jurisdiction allows a state to exercise jurisdiction over a defendant with respect

to a specific cause of action where the defendant’s acts giving rise to that cause of action were


                                                 8
Case 1:20-cv-01205-AJT-TCB Document 31 Filed 04/15/21 Page 9 of 16 PageID# 194




either committed in or directed to the forum state. Burger King Corp. v. Rudzewicz, 471 U.S.

462, 472–73 (1985). A court may therefore exercise specific personal jurisdiction where (1) the

defendants “purposefully availed [themselves] of the privilege of conducting activities” in

Virginia; (2) “the plaintiff’s claim [arose] out of those activities directed at” Virginia; and (3)

“the exercise of personal jurisdiction would be constitutionally reasonable.” Alexander v. Ave.,

473 F. Supp. 3d 551, 557 (E.D. Va. 2020) (citing Perdue Foods LLC v. BRF S.A., 814 F.3d 185,

189 (4th Cir. 2016)). Within the internet context, the Fourth Circuit has articulated “a sliding

scale test” to determine whether a “defendant purposefully availed itself of the privilege of

conducting activities in the State.” ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d

707, 712–13 (4th Cir. 2002). Using that test, a court may exercise jurisdiction over an out-of-

state defendant when that entity “(1) directs electronic activity into the State, (2) with the

manifested intent of engaging in business or other interactions within the State, and (3) that the

activity creates, in a person within the State, a potential cause of action.” ALS Scan, Inc., 293

F.3d at 714. However, “‘a person’s act of placing information on the Internet’ is not sufficient by

itself to ‘subject[ ] that person to personal jurisdiction in each State in which the information is

accessed.’ Otherwise, a ‘person placing information on the Internet would be subject to personal

jurisdiction in every State,’ and the traditional due process principles governing a

State’s jurisdiction over persons outside of its borders would be subverted.” Young v. New Haven

Advocate, 315 F.3d 256, 261, 263 (4th Cir. 2002) (quoting ALS Scan, 293 F.3d at 712).

Accordingly, in an Internet case, in order to show that a newspaper’s website purposefully

directed activity in a substantial way to the forum state, “[t]he newspaper[] must, through the

Internet postings, manifest an intent to target and focus on Virginia readers.” Id. at 263. That


                                                   9
Case 1:20-cv-01205-AJT-TCB Document 31 Filed 04/15/21 Page 10 of 16 PageID# 195




 intent to target and focus on the forum’s readers must be shown by more than “simply post[ing]

 information on an Internet Web site which is accessible to users in foreign jurisdictions.” ALS

 Scan,, 293 F.3d at 713–14 (contrasting a passive website to which defendant has simply posted

 information with one at the other “end of the spectrum . . . where a defendant clearly does

 business over the Internet by “knowing and repeated transmission of computer files over the

 Internet, [where] personal jurisdiction is proper”).

        Federal Rule of Civil Procedure 12(b)(2) permits dismissal of an action where the court

 lacks personal jurisdiction. The plaintiff bears the burden of demonstrating personal jurisdiction

 by a preponderance of the evidence once its existence is challenged by the defendant. Combs v.

 Bakker, 886 F.2d 673, 676 (4th Cir. 1989); Jones v. Frazier, No. 1:09-cv-513, 2009 WL

 2601355, at *3 (E.D. Va. Aug. 18, 2009).

        When the district court decides a pretrial personal jurisdiction dismissal motion without

 an evidentiary hearing, the plaintiff only needs to prove a prima facie case of personal

 jurisdiction. Mylan Laboratories, Inc. v. Akzo, N.V., 2 F.3d 56, 60 (4th Cir. 1993) (citing Combs

 v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989)). And in deciding whether plaintiff has proved a

 prima facie case of personal jurisdiction, the district court must draw all reasonable inferences

 arising from the proof and resolve all factual disputes in the plaintiff’s favor. Id. However, the

 district court is not required to look solely at the plaintiff’s allegations or proof, but may consider

 all documents submitted in connection with the motion, including “the parties’ motion papers,

 affidavits attached to the motion, supporting legal memoranda, and the allegations in the

 complaint.” Grayson v. Anderson, 816 F.3d 262, 268 (4th Cir. 2016) (“[W]hen the court

 addresses the personal jurisdiction question by reviewing only the parties’ motion papers,


                                                   10
Case 1:20-cv-01205-AJT-TCB Document 31 Filed 04/15/21 Page 11 of 16 PageID# 196




 affidavits attached to the motion, supporting legal memoranda, and the allegations in the

 complaint, a plaintiff need only make a prima facie showing of personal jurisdiction to survive

 the jurisdictional challenge.”) (citing Combs, 886 F.2d at 676); see also Corcoran v. CVS Health

 Corp., 169 F. Supp. 3d 970, 979 (N.D. Cal. 2016) (citing AT & T v. Compagnie Bruxelles

 Lambert, 94 F.3d 586, 588 (9th Cir. 1996)) (stating in deciding whether a prima facie showing

 has been made, the court accepts as true the uncontroverted allegations in the complaint and

 conflicts between facts contained in the parties’ affidavits must be resolved in a plaintiff’s favor).

 The court may also consider and accept as true “a document submitted by the movant that was

 not attached to or expressly incorporated in a complaint, so long as the document was integral to

 the complaint and there is no dispute about the document’s authenticity.” Goines v. Valley Cmty.

 Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016)(also explaining “the exhibit-prevails rule, which

 provides that in event of conflict between the bare allegations of the complaint and any exhibit

 attached, the exhibit prevails”) (alteration and internal quotation marks omitted).

                                           III. ANALYSIS

    A. General Jurisdiction

        Plaintiff alleges that there is general personal jurisdiction over Global because Global

 engaged in a persistent, continuous, and ongoing course of defamation that injured Plaintiff in

 Virginia, such that the exercise of personal jurisdiction over it comports with traditional notions

 of fair play and substantial justice and is consistent with the Due Process Clause. Compl. ¶ 9.

 But the only factual support offered for that conclusory allegation is that Global broadcasts

 content to viewers in Virginia and operates a digital platform that repeatedly publishes

 information into Virginia, its journalists routinely report on and publish articles about matters


                                                  11
Case 1:20-cv-01205-AJT-TCB Document 31 Filed 04/15/21 Page 12 of 16 PageID# 197




 unique to Virginia, and it advertises and represents that its website is “your source for the latest

 news on Virginia.,” Opp. at 10–11; Plaintiff has proffered no evidence that calls into question

 Global’s evidence that it has no assets, offices, or employees in Virginia. And for essentially the

 same reasons discussed with respect to specific personal jurisdiction, general jurisdiction cannot

 be reasonably be inferred from Defendant’s placing on the internet content accessible by a

 Virginia audience or placing on its Virginia-specific web page articles about matters concerning

 Virginia. See Young, 315 F.3d at 261, 263; ALS Scan, 293 F.3d 70at 711 (finding the act of

 posting news articles on publication’s website, which could be accessed anywhere including

 Virginia, did not alone demonstrate the publication was intentionally directing content to a

 Virginia audience and requiring “[s]omething more” than posting and accessibility to indicate

 publication purposefully directed activity to Virginia); see also Global News, Virginia, available

 at: https://globalnews.ca/tag/virginia (last visited Mar. 31, 2021). In short, even when the relied

 upon activities are viewed most favorably to the Plaintiff, they do not allow the reasonable

 inference that Global has engaged in such continuous, systematic business activities in Virginia

 to make this Canadian company “essentially at home” in Virginia. See Ratliff v. Cooper Lab’ys,

 Inc., 444 F.2d 745, 748 (4th Cir. 1971) (finding no general jurisdiction where defendant

 employed forum state residents and advertised in national journals that found their way into the

 state, but defendant had no office, goods, bank accounts, or real or personal property in forum

 state). Plaintiff has failed to adequately allege a prima facie case for general personal

 jurisdiction.

     B. Specific Jurisdiction




                                                  12
Case 1:20-cv-01205-AJT-TCB Document 31 Filed 04/15/21 Page 13 of 16 PageID# 198




        Plaintiff contends that there is specific personal jurisdiction because the general thrust

 and content of Global’s articles, television broadcasts, and tweets manifests an intent to target

 Plaintiff and direct content to a Virginia audience. In Young, the Fourth Circuit applied the ALS

 Scan test to determine whether two Connecticut newspapers that had published on two websites

 articles discussing conditions in a Virginia prison, which allegedly defamed a Virginia prison

 warden, had manifested an intent to direct their website content to a Virginia audience such that

 they had subjected themselves to personal jurisdiction in Virginia. Young, 315 F.3d at 263. The

 Court reviewed the “general thrust and content” of the pages from the newspapers’ websites and

 found that the overall content was “decidedly local” to Connecticut and neither newspaper’s

 website contained advertisements aimed at a Virginia audience. Id. For example, one

 newspaper website provided access to local Connecticut weather and traffic information and

 links to state university and government websites; the other newspaper website featured stories

 focusing on New Haven; and both websites appeared to serve local readers in the state, rather

 than a Virginia audience. Id. In addition, the Court examined the specific articles the plaintiff

 complained about and determined they were not posted on the Internet with the intent to target a

 Virginia audience because, although the articles referred to the conditions at a Virginia prison,

 the focus of the articles was the Connecticut prisoner transfer policy and its impact on transferred

 prisoners and their Connecticut families and encouraging public debate in Connecticut about the

 policy and its implications for the state and its citizens. Id. at 263–64. The Court determined

 that Connecticut, not Virginia, was the focal point of the articles and the newspapers’ websites

 were aimed at a Connecticut audience and, therefore, reversed the order of the district court

 denying the motions to dismiss for lack of personal jurisdiction. Id. at 264.


                                                  13
Case 1:20-cv-01205-AJT-TCB Document 31 Filed 04/15/21 Page 14 of 16 PageID# 199




          Here, considering the first two prongs of the inquiry together, Young, 315 F.3d at 263,

 Plaintiff has failed to adequately allege or proffer sufficient facts from which to reasonably infer

 that Global intended to target and focus on Virginia readers through the Article or the

 Broadcasts. A review of Global’s website reveals a predominantly Canadian focus overall. For

 example, the banner at the top of the Global website links to pages such as “World,” “Canada,”

 and “Local” pages, and the “Local” page links only to Canadian cities. Although Global is

 capable of directing electronic activity to Virginia through a webpage specifically directed to a

 Virginia audience, the Article was not posted and does not appear on the Virginia page, 5 and the

 five most recent articles on that Virginia-specific page are from March 27, 2021, January 8,

 2021, November 25 and 23, 2020, September 14, 2020, and August 29, 2020, none of which

 pertain to the allegedly defamatory material, and it appears that the Virginia page is updated only

 sporadically and is not the focus of the website. See Global News, Virginia, available at:

 https://globalnews.ca/tag/virginia (last visited Mar. 31, 2021). Overall, it appears the Global

 website is designed to serve Canadian readers and is “not designed to attract or serve a Virginia

 audience.” Young, 315 F.3d at 263.

          Concerning the allegedly defamatory publications themselves, it appears that like those in

 Young, they have as their “focal point,” not Virginia, but Canada. The focus of the article was

 the cyber campaigns and tactics used by Canadian and Western adversaries to influence state

 media. Against this background, Global’s publications did not “manifest an intent to target and


 5
   At the March 3, 2021, hearing on the Motion, Global’s counsel represented, consistent with the submitted Reply
 Declaration, that articles only appear on Defendant’s Virginia webpage if they contain the word “Virginia,” which
 the article in question did not. This sort of passive posting of information has not been viewed as a sufficient basis
 to exercise personal jurisdiction. See ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707, 713–14 (“A
 passive Web site that does little more than make information available to those who are interested in it is not
 grounds for the exercise [of] personal jurisdiction.”) (quoting Zippo Manufacturing Co. v. Zippo Dot Com, Inc., 952
 F. Supp. 1119 (W.D. Pa. 1997)).
                                                          14
Case 1:20-cv-01205-AJT-TCB Document 31 Filed 04/15/21 Page 15 of 16 PageID# 200




 focus on Virginia readers” such that Global could have “reasonably anticipated being haled into

 court in Virginia to answer for the truth of the statements made in their articles.” Young, 315

 F.3d at 263 (quotation omitted). Accordingly, there are insufficient Internet contacts with

 Virginia to permit this Court to exercise specific jurisdiction over it.

        Plaintiff argues that personal jurisdiction exists because it suffered the brunt of the harm

 in Virginia. The Supreme Court rejected a similar argument in Walden v. Fiore, where the

 Supreme Court concluded:

        [M]ere injury to a forum resident is not a sufficient connection to the forum.
        Regardless of where a plaintiff lives or works, an injury is jurisdictionally relevant
        only insofar as it shows that the defendant has formed a contact with
        the forum State. The proper question is not where the plaintiff experienced a
        particular injury or effect but whether the defendant’s conduct connects him to
        the forum in a meaningful way.

 571 U.S. 277, 290 (2014). For the reasons stated above, the fact that Plaintiff resides in Virginia

 and suffered injury here does not, without more, establish the “minimum contacts” for this Court

 to exercise personal jurisdiction where the article and broadcasts were created for a Canadian

 audience concerning matters of Canadian politics. Cf. Calder v. Jones, 465 U.S. 783, 788–89

 (1984) (exercising personal jurisdiction in libel case where defendants made phone calls to

 sources from the forum state, wrote a newspaper article about plaintiff’s activities in forum state,

 caused reputational harm in forum state by writing article that was widely circulated in the state,

 and the “brunt” of that injury was suffered by the plaintiff in that State). Unlike in Calder, in

 this case, Virginia was not “the focal point both of the story and of the harm suffered.” Id. at

 789.

                                         IV. CONCLUSION

        For the above reasons, it is hereby

                                                   15
Case 1:20-cv-01205-AJT-TCB Document 31 Filed 04/15/21 Page 16 of 16 PageID# 201
